
	

115 HR 1456 IH: Shark Fin Sales Elimination Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 1456
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2017
			Mr. Royce of California (for himself, Mr. Sablan, Ms. Lee, Mr. Blumenauer, Mr. Kinzinger, Mr. Farenthold, Mr. Grijalva, Mr. Cohen, Mr. Katko, Mr. Meehan, Mr. Huffman, Mr. Weber of Texas, Mr. Garrett, Ms. Kaptur, Ms. McSally, Mr. McNerney, Mr. Connolly, Mr. Fitzpatrick, Mr. Chabot, Mr. Curbelo of Florida, Ms. Bordallo, Mr. Keating, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit the sale of shark fins, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Shark Fin Sales Elimination Act of 2017. 2.Prohibition on sale of shark fins (a)ProhibitionExcept as provided in section 3, no person shall possess, offer for sale, sell, or purchase any shark fin or product containing any shark fin.
 (b)PenaltyFor purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)), a violation of this section shall be treated as an act prohibited by section 307 of that Act (16 U.S.C. 1857).
 3.Exemption for traditional fisheries, education, and scienceSection 2 shall not apply with respect to possession of a shark fin that was taken lawfully under a State, territorial, or Federal license or permit to take or land sharks, if the shark fin is separated from the shark in a manner consistent with the license or permit and is—
 (1)destroyed or discarded; (2)used for noncommercial subsistence purposes in accordance with State or territorial law; or
 (3)used solely for display or research purposes by a museum, college, or university, or other person under a State or Federal permit to conduct noncommercial scientific research.
 4.DefinitionsIn this Act: (1)SharkThe term shark means any species of the orders Pristiophoriformes, Squa­tini­formes, Squaliformes, Hexanchiformes, Lam­ni­formes, Carchariniformes, Orectolobiformes, and Hetero­don­ti­formes.
 (2)Shark finThe term shark fin means the raw, dried, or otherwise processed detached fin, or the raw, dried, or otherwise processed detached tail, of a shark.
 5.State authorityNothing in this Act affects any right of a State or territory of the United States to adopt or enforce any regulation or standard that is more stringent than a regulation or standard in effect under this Act.
		
